DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 6/30/2022.  Claims 1-4, 6-14, and 16-17 remain pending.  The previous 112a and 112b rejections have been withdrawn due to applicant’s arguments found at the bottom of page 6 of the response for the rejections relating to the 112f interpretation.  Applicant’s amendment to claim 6 has overcome the previous 112b rejection for claim 6.  It is noted all previous claim interpretations under 112f remain and are not repeated below for brevity.  The associated structure for the term “fastening devices” in claim 10 is that recited by the applicant at the bottom of page 6 of the response.  Claims 11 and 14 have been amended to include limitations from previously allowable claim 15.  As such, those claims are now found to be allowed.  However, claim 1 has only incorporated portions of previous claim 15.  As such, a new ground(s) of rejection has been made.  Any new ground(s) of rejection below have been made due to applicant’s amendment.  This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the second engagement elements having a receiving region that is conical.  However, claim 1 already recites that the second engagement element includes sockets that are conical or frustoconical.  It is unclear if the second engagement element receiving region that is claimed to be conical in claim 3 is the same feature as that of the second engagement element that has a socket that is claimed to be conical or frustoconical in claim 1 or not.  Based off the applicant’s disclosure, these appear to be the same feature.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim(s) 1-4, 6-10, and 16-17, claim 3 as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mros (U.S. 8,092,409) in view of Okamoto (U.S. 8,033,297).
Mros discloses a connecting element (6) for connecting ports of a valve attachment block of a valve array to a supply block (intended use in the preamble which has not been given patentable weight, but see also element 10 which could be interpreted to be a supply block), the connecting element comprising: first engagement elements (at the right end of fig. 2A, by “T”) on one side of the connecting element for establishing a connection to the ports of the valve attachment block (the engagement elements are at least capable of establishing a connection to ports of a valve attachment block); and second engagement elements (44, 45, 46, 47, on the left end in fig. 2A) on another side of the connecting element for establishing a connection to the supply block (the second engagement elements are at least capable of establishing a connection to a supply block); wherein the first engagement elements and the second engagement elements are configured to establish a gas-tight connection to the valve attachment block and to the supply block (as they are connectors and capable of establishing a fluid tight connection to any number of components); and wherein the connecting element includes a flexible material (44, 45, 46, 47, as all materials have some form of flexibility, it is just a matter of degree, but especially see 44 and the cross-hatching indicating a rubber material and also col. 4, ll. 37-48).
Mros does not appear to disclose the first and second engagement element including sockets, with the sockets configured as one of conical or frustoconical.
Okamoto teaches it was known in the art to have similar engaging elements (47) that are sockets and have conical portions (see fig. 7, notice how 47 has lock claws that have conical/frustoconical portions to form the lock claws).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mros by having either the first or second engagement elements include conical/frustoconical sockets as taught by Okamoto in order to better secure the tubes and prevent leakage and also provide a quick fitting (see col. 6, ll. 36-59).
It further would have been obvious to have a similar modification to the other of the first or second engagement elements to be conical/frustoconical sockets as taught by Okamoto since a duplication of parts has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to better secure the tubes and prevent leakage and also provide a quick fitting (see col. 6, ll. 36-59).
Regarding claim 2, Mros as modified further discloses wherein the flexible material includes at least one of a rubber, an elastomer, and a polyurethane (see 44 and the cross-hatching indicating a rubber material and also col. 4, ll. 37-48 describing the material as PVC which is an elastomer).
Regarding claim 3, Mros as modified further discloses wherein the second engagement elements including a receiving region configured to be conical at least in part in a direction of the first engagement elements for receiving engagement elements of the supply block (see 112 rejection above, also see the teaching of the second engagement elements being conical above by Okamoto in the rejection of claim 1).
Regarding claim 4, Mros as modified further discloses wherein the connecting element includes fastening devices (35) for releasably fastening the connecting element to a housing of the valve array (the fastening devices are at least capable of releasably fastening the connection element to a housing, like the housing 10).
Regarding claim 6, Mros as modified discloses a combination of a supply block (10) and a connecting element according to claim 1 (see the rejection of claim 1 above), wherein the supply block includes an attachment side (the right end in fig. 4) for attaching the tubes to the supply block (the protruding tubes at the right end of fig. 4 are at least capable of attaching to tubes) and a connection side (the left end in fig. 4, near numeral 44) for connecting the supply block to the connecting element (the end is at least capable of connecting to the connecting element), wherein the connection side includes engagement elements (52, 53, 54) which are engageable with the second engagement elements of the connecting element for establishing a gas-tight connection (at least capable of being engaged with the second engagement elements, see also fig. 4). 
Mros does not appear to disclose wherein the supply block includes a material that is less flexible than the flexible material of the connecting element.
However, it would have been obvious to one having ordinary skill in the art to modify the material of the supply block of Mros such that it is made of a material that is less flexible than the material of the connecting element, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.07.  The motivation for doing so would be to have the supply block body be stiff enough so that it does not deform or collapse which could create unwanted movement and disconnection of the fluid lines, leading to leakage.
Regarding claim 7, Mros as modified further discloses wherein the engagement elements of the supply block are configured as connectors (53, 53, 54, see fig. 4).
Regarding claim 8, Mros as modified discloses the claimed invention but does not appear to disclose the engagement elements of the supply block configured as one of conical or frustoconical.
Okamoto teaches it was known in the art to have engagement elements of a connector that are conical or frustoconical (see fig. 7 and 49, 49a and the left end having conical/frustoconical portions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Mros by having the engagement elements of the supply block have conical or frustoconical ends as taught by Okamoto in order to more easily insert the ends into the component to be connected to with the friction/press fit.  Additionally, if coupled to ends that have lock claws (like 47 in Okamoto), a more secure connection can be established and better prevent unwanted leakage.
Regarding claim 9, Mros as modified further discloses wherein the attachment side includes devices (see the radial central protrusion at the right end in fig. 4, , which, in fig. 8 labeled as 310, is connected to three tubes) for connecting the supply block to the tubes (at least is capable of connecting to the tubes, and is in fact connected to tubes), wherein the devices enable the supply block to be connected to the tubes without tools (fig. 4, fig. 8, as they are press or friction fit).
Regarding claim 10, Mros as modified further discloses wherein the supply block includes fastening devices (30, 33) for fastening the supply block to a housing of the valve array (are at least capable of fastening the supply block to a housing of the valve array).
Regarding claim 16, Mros as modified further discloses wherein the connecting element is made of the flexible material (as all materials have flexibility, it is just a matter of degree, but see 44 and the cross-hatching indicating a rubber material and also col. 4, ll. 37-48).
Regarding claim 17, Mros as modified further discloses wherein the supply block is made of the material (the supply block material being taught above in the rejection of claim 6).

Allowable Subject Matter
Claims 11-14 are allowed.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
The applicant argues that the amendments to claim 1 that include some of the subject matter of claim 15 are neither disclosed nor suggested in the references of record.  The examiner respectfully disagrees as the rejection of claim 1 above over Mros in view of Okamoto is deemed to render applicant’s claim 1 obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willis (U.S. 4,507,707) discloses an electro-pneumatic assembly with multiple components connected together in a similar arrangement to that disclosed by the applicant.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753